Citation Nr: 1647881	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  14-12 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jesse W. Lemon, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1943 to November 1945 and from August 1950 to August 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2015)


REMAND

The Veteran contends that he has a heart disorder that was caused by his exposure to herbicides during active service.  The Veteran served in the Republic of Vietnam during the Vietnam Era.  

The RO denied service connection for a heart disorder in an August 1978 rating decision.  The Veteran submitted a claim for the issue on appeal in April 2011.  However, in a February 2012 correspondence, the RO advised the Veteran that his claim was being reviewed pursuant to Nehmer v. United States, Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 1989).  Ischemic heart disease was added to the list of diseases presumptively associated with herbicide exposure in Vietnam.  See 38 C.F.R. § 3.309 (e) (2015).  Thus, new and material evidence was not required, and the claim must be reviewed on a de novo basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).

The Veteran was afforded a VA examination in March 2012.  The examiner noted that the Veteran had an implanted cardiac pacemaker.  No ischemic heart disease or congestive heart failure was found. 

The July 2016 VA examiner concluded that the Veteran had neither ischemic heart disorder (IHD), nor coronary heart disease (CAD).  The examiner concluded that the Veteran's carotid sinus syndrome and bradycardia are not related to his military service, to include as due to in-service exposure to Agent Orange.  The July 2016 VA examiner opined the carotid sinus syndrome and bradycardia were "not a primary cardiac disorder."  The VA examiner explained that the "Veteran does have a condition that necessitated implantation of the pacemaker due to syncopal episodes from carotid sinus syndrome and bradycardia.  This syndrome has no connection with the separate cardiac condition and diagnosis of IHD or CAD."  

However, symptomatology of the Veteran's maladies have manifest in the heart requiring a pacemaker, and the Veteran has filed a claim for a "heart disorder," therefore, the Veteran's claim encompasses the disorder causing heart related symptoms regardless of whether it is a "primary cardiac disorder" or not.  See Clemmons v. Shinseki, 23 Vet. App. 1 (2009).

Service connection is in effect for prostate cancer and Parkinson's disease.  The VA examiner did not opine as to whether the Veteran's service-connected disabilities had caused or aggravated the Veteran's carotid sinus syndrome and bradycardia.  Therefore, the Board finds that the evidence is otherwise inadequate to determine entitlement to service connection.  38 C.F.R. § 3.159 (c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  This matter must be remanded in order for an addendum opinion to be provided that addresses the inadequacies of the July 2016 opinion. 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must obtain all VA treatment records from July 2016 to the present.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After the above development has been accomplished, the Veteran's electronic claims file must be returned to the examiner who prepared the July 2016 VA examination report, so that an addendum opinion can be provided.  If the July 2016 VA examiner is unavailable or unable to provide the addendum opinion, the electronic claims file must be forwarded to another VA examiner or the opinion.  If it is determined an additional examination of the Veteran is necessary, one must be scheduled.

Specifically, the examiner must determine whether the Veteran's service-connected disorders cause or aggravate the diagnosed carotid sinus syndrome and bradycardia, which manifest symptoms in the Veteran's heart.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the development requested has been completed, the RO must review all development actions, to include the medical opinion report, to ensure that they are in complete compliance with the directives of this Remand.  If any development action or examination is deficient in any manner, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.



	(CONTINUED ON NEXT PAGE)


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

